Title: To Thomas Jefferson from Thomas Munroe, 15 April 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir
                     
            Superintendants officeWashington April 15th 1803
          
          From the Presidents message to Congress of the 24th January last, concerning the affairs of this City, and also from Conversations which I had with some of the Members of the Committee to whom that Message was referred, I had no doubt that the Act of Congress, passed in consequence thereof, entitled “An Act concerning the City of Washington” was intended to be retrospective to the 1st. June last as to the several Items of expense mentioned in the 3d. Section of the said Act, they being expenses incidental to, and coexistent with the Office or duties of the Superintendant and necessarily incurred under the Act of the proceding Session intituled “An Act to abolish the board of Commissioners in the City of Washington and for other purposes” by which the necessary provision for the Institution was omitted to be made.—It would however appear on reading the first mentioned Act that such retrospective provision is not only one month short as to the Superintendants Salary but is so doubtful as to a retrospective operation at all with regard to the other articles of expenditure mentioned in the aforesaid third section that, perhaps, it may create a difficulty in the passage of my accounts at the Treasury for Monies necessarily paid away for those purposes, prior to the date of the Law. If such a Construction be the true one it will be useless for me to offer Vouchers for those disbursements at the Treasury, as it will require an Act of Congress to authorise their allowance—altho’ the novelty and unimportance of the subject, and the hurry of business in the house when the Law passed and not an objection to passing it pursuant to the presidents Message was, I doubt not, the sole Cause of the Irregularity or imperfection of its provisions. Not expecting that the provision which Congress might deem proper to make on this subject must necessarily pass thro’ all the formalities and be governed by all the rules of the Treasury of the U.S. I had supposed the appropriation clause unnecessary as the Money is to be paid out of the City funds, and not from the Treasury, and that a declaration of the amount to be allowed for the several purposes would have been quite sufficient—. I have taken the Liberty of communicating these Circumstances to you, Sir, and to pray of you such advice or direction as you may deem proper, and be pleased to give
          I have the honor to be with the greatest respect Yr. Mo obdt Servt.
          
            Thomas Munroe
          
          
            I enclose a Copy of the message, also a Copy of the Law, which I shall be glad to get again
          
        